Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Donohue appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Donohue v. Hinkle, No. 7:14-cv-00138-GEC-RSB (W.D.Va. May 15, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented *267in the materials before this court and argument would not aid the decisional process.

AFFIRMED.